—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered November 9, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s determinations regarding the credibility of the witnesses and the reliability of the identification testimony.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Rubin and Mazzarelli, JJ.